DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration in which the fourth flexible frame portion hangs down beyond a bottom portion of the window seal (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s). Figure 1B is the only drawing depicting the window seal 160 and the bottom portion 165 of the window seal. Figure 1B does not identify the flexible frame portion, or show a configuration in which the fourth flexible frame portion hangs down beyond a bottom portion of the window seal. Figure 1C depicts the fourth flexible frame portion 130a, but does not include the window seal so as to show the configuration in which the fourth flexible frame portion hangs beyond the bottom portion of the window seal. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the connection between the flexible frame, the elastomeric material, and the mesh screen, or the extension of the fourth flexible frame portion past the bottom portion of the window seal as described in the specification. It is generally unclear how the fourth flexible frame portion in the configuration shown in the drawings can extend past the bottom of the window seal without additional structural details that are not 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0022 of the specification recites “window seal 100” (page 7, lines 9-10 of the specification filed 2/9/16). The window seal is otherwise referenced consistently throughout the specification using reference numeral 160, and reference numeral 100 is used to identify the window screen. The recitation in paragraph 0022 should be corrected to instead recite --window seal 160--. 
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1 recites “at least a portion of an entirety of the outermost perimeter” in lines 7-8. It is understood that this limitation requires that the flexible frame surround only a portion of the outermost perimeter and not an entirety of the outermost perimeter. However, to ensure appropriate clarity and consistency, it is recommended that the recitation be replaced with --at least a portion of the outermost perimeter--. A similar amendment is recommended in claim 3, wherein “the at least a portion of the entirety” should be replaced with --the at least a portion of the outermost perimeter--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent No. 2,643,711) in view of Schiraldi (WO 2013/111166).
Regarding claim 1, Smith discloses an apparatus comprising:

an elastic material (58, 60, 62; column 4, lines 42-66); and
a flexible frame (55, 28) that is attached to the mesh screen at or substantially proximate to the outermost perimeter [FIGS. 6, 8],
wherein the flexible frame surrounds at least a portion of an entirety of the outermost perimeter (as shown in Figure 6, the top and side flexible frame sections of the flexible frame are defined by the binder 55 and the bottom flexible frame section is defined by apron 28; together the flexible frame sections surround an entirety of the outermost perimeter), and is divided into at least a first flexible frame portion (upper section of the binder 55) on the top side of the outermost perimeter, a second flexible frame portion (first side section of the binder 55) on the first side of the outermost perimeter, a third flexible frame portion (opposite second side section of the binder 55) on the second side of the outermost perimeter, and a fourth flexible frame portion (28) on the bottom side of the outermost perimeter,
wherein the first flexible frame portion, the second flexible frame portion, and the third flexible frame portion enclose the elastic material within the first flexible frame portion, the second flexible frame portion, and the third flexible frame portion (column 4, lines 55-61) [FIGS. 6, 8], and are configured to fit within a window seal (column 2, lines 40-55 and column 3, lines 18-44 disclose that the frame portions are configured to be seated within channels defining the window opening; the limitation “configured to fit within a window seal” does not constitute a positive recitation of a window seal, and the seating of the flexible frame members in the window channels reads on a configuration to fit within window seals, since it is known in the art that window seals are positioned in window channels), and

Smith does not explicitly disclose that the elastic material is an elastomeric material.
Nonetheless, Schiraldi discloses a screen apparatus comprising an elastomeric material (the outer frame 2 is covered with a thermoplastic material 4; page 7, lines 9-10--thermoplastic is disclosed in the instant application as being a suitable elastomeric material) [FIG. 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of Smith to include a thermoplastic material, as taught by Schiraldi, in order to provide a secure welded connection for the wire member, and to prevent damage from UV exposure or corrosion.
Regarding claim 2, Smith discloses the mesh screen is a material comprising one of metal, fibrous, organic, plastic, and synthetic materials (column 3, lines 4-10 disclose plastic and metal as material options for the mesh screen).
Regarding claim 3, Smith discloses that the at least a portion of the entirety is the entirety of the outermost perimeter (as shown in Figure 6, the top and side sections of the flexible frame defined by the binder 55 and the bottom section defined by the apron 28 together surround an entirety of the outermost perimeter).
Regarding claim 4
Regarding claims 5 and 6, Smith discloses the elastic material, but does not disclose that it is an elastomeric material.
Nonetheless, Schiraldi discloses an elastomeric material comprising at least one of plastic, rubber, and natural material, and comprising at least one of thermoset, thermoplastic, and saturated materials (the thermoplastic material 4 disclosed on page 7, lines 9-10 reads on the limitations “plastic” and “thermoplastic”). As described with respect to claim 1 above, it would have been obvious to have modified the elastic member of Smith to include the thermoplastic taught by Schiraldi, in order to provide a more secure connection and improve UV and corrosion resistance.
Regarding claim 7, Smith discloses that the elastic material comprises a cord or a band (the wire member of Smith can be considered a cord given a broadest reasonable interpretation based on the definition retrieved from https://www.thefreedictionary.com/cord).

    PNG
    media_image1.png
    100
    699
    media_image1.png
    Greyscale

The wire of Smith is a slender length of flexible material used to bind, tie, connect, or support, and is therefore meets the requirements of the claim limitation “cord”. As described with respect to claim 1 above, Schiraldi discloses an elastomeric material.
Regarding claim 8, Smith discloses that the flexible frame comprises at least one of fabric and plastic (column 3, lines 37-55).

If it is held that a window seal is positively required by the claims, claims 1-8 are nonetheless further rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent No. 2,643,711) in view of Schiraldi (WO 2013/111166) and Debule (U.S. Patent No. 2,914,123).
Regarding claims 1-8, Smith, as modified by Schiraldi above, discloses the apparatus as claimed (as described above), but does not explicitly disclose a window seal.
Nonetheless, Debule discloses a screen apparatus comprising first, second, and third frame portions (14, 16, 16) configured to fit within a window seal (18, 19) [FIGS. 2, 3], and a fourth frame portion (17) configured to hang down beyond a bottom portion of the window seal (the bottom portion of the 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Smith to include the window seal taught by Debule, in order to prevent the entrance of bugs or debris past the edges of the screen, and to provide a seal against weather and debris for the window when it is closed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the drawing objections set forth in the Office Action dated 3/10/21 are persuasive in part and the respective objections are withdrawn. However, the drawings are still objected to, as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ABE MASSAD/Examiner, Art Unit 3634